DATE 10/12/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      10/12/2015 2:04:53 PM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-68877

VOLUME                       PAGE                       OR          IMAGE # 67344866

DUE 1/4/2015                                          ATTORNEY/PRO-SE 1

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         9/18/2015

MOTION FOR NEW TRIAL FILED: 9/3/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         10/5/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, O,

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      OCT 12, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201468877__ PJN> __ TRANS NUM: _________ CURRENT COURT: 189 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: HARRELL, ARTIS CHARLES             VS S P DAIRY ASHFORD L L C (DBA SALO
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00005-0001 AGT          BRINSON MANAGEMENT CORPORATION
_     00004-0001 AGT          S P DIARY ASHFORD L L C (DBA S
_     00003-0001 DEF 01011450 BRINSON MANAGEMENT CORPORATION     ALFORD, D. LE
_     00002-0001 DEF 01011450 S P DAIRY ASHFORD L L C (DBA S     ALFORD, D. LE
_     00001-0001 PLT          HARRELL, ARTIS CHARLES             PRO-SE




==> (5) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP